Citation Nr: 0105826	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for tinea 
of the feet and right wrist.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from June 1992 until June 
1996.  By a July 1997 rating decision, service connection was 
granted for tinea of the feet and right wrist, and denied for 
seborrheic dermatitis of the face and eyebrows.

In November 1999, the RO notified the veteran that he had not 
submitted new and material evidence to reopen a claim for 
seborrheic dermatitis, and that the noncompensable rating for 
his service-connected tinea was continued.  In the December 
1999 VA Form 9, Substantive Appeal, the veteran indicated 
that he disagreed with the denial of service connection.  

Following the December 1999 VA Form 9, which is a notice of 
disagreement (NOD) with the denial of service connection, the 
RO did not issue a statement of the case (SOC) concerning 
this issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims), has 
held that, in such instances, the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran argues that he should be granted an increased 
rating for tinea of the feet and right wrist.  He also 
maintains that his service connected tinea is in actuality 
the currently diagnosed eczema that has been variously 
diagnosed and affected several areas of his body.  It is 
noted that the veteran's skin disorder has been referred to 
as tinea (October 1996), dermatitis (August 1997), papular 
eczema (January 1998), eczema dermatitis (May 1999), nummular 
dermatitis (May 1999), eczema (January 1997 and December 
1999).  Reviewing the varying diagnoses and the disseminated 
areas of infection, it is not clear what symptomatology is 
attributable to the service-connected skin disorder.  
Additional medical opinion and examination would be helpful 
in the adjudication of this claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained.  All 
records obtained should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for VA examination for the purposes of 
(1) ascertaining the severity of his 
service-connected skin disorder and (2) 
determining whether the current skin 
manifestations are related to disease 
during service or to the 
service-connected skin disorder.  Any 
indicated diagnostic tests and studies 
should be accomplished.  In this regard, 
if the currently diagnosed eczema (or 
other skin disorder) is unrelated to the 
service connected tinea, the examiner 
should delineate, if possible, what 
manifestations are due to the service-
connected disorder.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The factors upon 
which the opinions are based must be set 
forth in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  

3. The appellant and representative 
should be furnished an SOC regarding 
whether new and material evidence have 
been submitted to reopen a claim for 
seborrheic dermatitis.

4.  If the any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SOC 
and SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  
He is also reminded that he must file a timely and adequate 
substantive appeal following the SOC concerning the issue of 
whether the claim for service connection for seborrheic 
dermatitis has been reopened in order for the Board to have 
jurisdiction over that issue on appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




